Citation Nr: 0824311	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  06-35 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to educational assistance benefits under Chapter 
30, Title 38, United States Code, at a rate in excess of the 
standard monthly rate for full time training from June 5, 
2006, to March 8, 2007.


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a determination of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, 
which established the veteran's monthly rate for benefits 
under Chapter 30, Title 38, United States Code, at the 
standard monthly rate for full time training (which at the 
time was $1034.00).


FINDING OF FACT

1.  The veteran served on active duty from March 9, 1995, to 
February 18, 1999.

2.  The veteran was certified for enrollment from June 5, 
2006, through March 8, 2007, in an Industrial Electrical 
Technology program.  


CONCLUSION OF LAW

The appellant is not legally entitled to educational 
assistance benefits in excess of the standard monthly rate 
for full time training from June 5, 2006, to March 8, 2007.  
38 U.S.C.A. §§ 3014, 3015 (West 2002); 38 C.F.R. §§ 21.7070, 
21.7136 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matter 

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) (codified at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002)).  VCAA includes an enhanced duty on the part of 
VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.

In August 2001, VA issued regulations to implement the 
provisions of VCAA, which are now codified at 38 C.F.R. 
§3.159 (2007).

The United States Court of Appeals for Veterans Claims 
(hereinafter, 'the Court ') has held, however, that the 
statutory and regulatory provisions pertaining to VA's duty 
to notify and to assist do not apply to a claim if resolution 
of the claim is based on statutory interpretation, rather 
than consideration of the factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001); see also Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003) ('Where the facts 
averred by a claimant cannot conceivably result in any 
disposition of the appeal other than affirmance of the Board 
decision, the case should not be remanded for development 
that could not possibly change the outcome of the 
decision.').

In the instant case the facts are not in dispute; resolution 
of the appellant's appeal is dependent on interpretation of 
the regulations pertaining to the rates of payment of basic 
educational assistance under Chapter 30, Title 38, United 
States Code.

VA has no further duty, therefore, to notify him of the 
evidence needed to substantiate his claim, or to assist him 
in obtaining that evidence, in that no reasonable possibility 
exists that any further assistance would aid him in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(compliance with the VCAA is not required if no reasonable 
possibility exists that any notice or assistance would aid 
the appellant in substantiating the claim).

II.  Educational Assistance Benefits

The veteran served on active duty from March 9, 1995, to 
February 18, 1999.  In June 2006, he was awarded educational 
assistance benefits at a rate of $1034 per month, which 
reflected the standard monthly educational assistance rate 
for full time training effective October 1, 2005.  The 
veteran essentially contends that his benefits should be 
increased to cover the entire $19,631.00 tuition for the 
electrical program in which he was enrolled.  

The law provides that VA will approve and will authorize 
payment of educational assistance for an individual's 
enrollment in any course or subject which a State approving 
agency has approved and which forms a part of a program of 
education as defined by 38 C.F.R. § 21.7020(b)(23).  38 
U.S.C.A. § 3002(3); 38 C.F.R. § 21.7120.  

The law provides that an eligible veteran is entitled to a 
monthly benefit for the period of time he was enrolled in, 
and satisfactorily pursing, an approved program of education.  
38 U.S.C.A. § 3014 (West 2002); 38 C.F.R. § 21.7070 (2007).  

VA will pay educational assistance to an eligible veteran or 
service member while he or she is pursuing approved courses 
in a program of education at the rates specified in 38 C.F.R. 
§§ 21.7136, 21.7137 and 21.7139.  Because he served on active 
duty for more than three years, the veteran is eligible to be 
paid at the rates listed in 38 C.F.R. § 21.7136(b).  For 
training that occurred after September 30, 2004, the monthly 
payment rate for full time training was $1004.  Effective 
October 1, 2005, the Montgomery GI Bill Active Duty (Chapter 
30) Increased Educational Assistance Allowance was increased 
to $1034.  Effective October 1, 2006, this rate increased to 
$1075.  

An enrollment certification indicates that the veteran was 
certified for enrollment from June 5, 2006, through March 8, 
2007, in an Industrial Electrical Technology Program.  A 
Chapter 30 Education Award form dated June 8, 2006, reflects 
that the veteran was awarded the standard monthly rate for 
full time training, which at the time was $1034.  

The veteran contends that this monthly rate should be 
increased to include the entire cost of his enrollment.  
However, as noted, he receives the standard rate for full-
time training, and he has not identified a basis under 
applicable law and regulations for increasing that rate.  The 
veteran appears to essentially be raising an argument couched 
in equity, arguing that it is unfair for VA to not pay for 
the full cost of his program.  However, the Board is bound by 
the law and is without authority to grant benefits on an 
equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); 
see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The 
Board has decided this case based on its application of this 
law to the pertinent facts, and, as noted, the underlying 
facts are not in dispute.  Accordingly, the Board finds that 
the veteran was appropriately awarded the standard monthly 
rate for full time training for the period from June 5, 2006, 
to March 8, 2007.  


ORDER

Entitlement to educational assistance benefits under Chapter 
30, Title 38, United States Code, at a rate in excess of the 
standard monthly rate for full time training from June 5, 
2006, to March 8, 2007, is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


